Citation Nr: 1009535	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-03 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from December 1973 to November 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, denying service connection for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In a VA Form 9 submitted in August 2009, prior to Board 
adjudication of the appealed claim, the Veteran submitted a 
request for a videoconference hearing before the Board, to be 
conducted at the RO.  The Veteran should be afforded this 
opportunity to address his claims on appeal, and his 
representative should be afforded the opportunity to review 
the claims file in order to effectively represent the 
appellant at the hearing. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Schedule the Veteran for a 
videoconference hearing before a Veterans 
Law Judge, as the docket permits.  All 
correspondence and any hearing 
transcripts regarding this hearing should 
be associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN	
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

